Title: From George Washington to Tobias Lear, 30 August 1798
From: Washington, George
To: Lear, Tobias



Dear Sir,
Thursday night 30th. Augt. 1798.

I have, at length, received the President’s answer (through the Secretary of War) to my request to be allowed a Secretary, who

gives it as his opinion that I have an undoubted right to one, or all of my military family, if I find it convenient, and that their pay &c. will be allowed.
And the Secretary having thrown a mass of Papers upon me which I have not looked into (being this moment arrived) I should be glad if you would now come & take your station. Yrs. always & Affectly.
